 401319 NLRB No. 57``AUTOMATIC'' SPRINKLER CORP.1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The date that the Respondent originally planned to complete thesubcontracting of all sprinklerfitter labor work at sec. IV, A, par. 5,
of the judge's decision should be August 31, 1995.``Automatic'' Sprinkler Corporation of Americaand Figgie International Inc., a Single or JointEmployer and Road Sprinkler Fitters LocalUnion No. 669 of the United Association of
Journeymen and Apprentices of the Plumbing
and Pipefitting Industry of the United States
and Canada``Automatic'' Sprinkler Corporation of Americaand Figgie International Inc., a Single or Joint
Employer and Pipe Fitters Local Union No. 120of Cleveland, Ohio, United Association of Jour-
neymen and Apprentices of the Plumbing and
Pipefitting Industry of the United States and
Canada, AFL±CIO``Automatic'' Sprinkler Corporation of Americaand Figgie International Inc., a Single or Joint
Employer and Road Sprinkler Fitters LocalUnion No. 692 of the United Association of
Journeymen and Apprentices of the Plumbing
and Pipefitting Industry of the United States
and Canada``Automatic'' Sprinkler Corporation of Americaand Figgie International Inc., a Single or Joint
Employer and United Association of Journey-men and Apprentices of the Plumbing and
Pipefitting Industry of the United States and
Canada, Local Union 536``Automatic'' Sprinkler Corporation of Americaand Figgie International Inc., a Single or Joint
Employer and Sprinkler Fitters Local UnionNo. 542, affiliated with United Association of
Journeymen & Apprentices of the Plumbing
and Pipefitting Industry of the United States
and Canada``Automatic'' Sprinkler Corporation of Americaand Figgie International Inc., a Single or Joint
Employer and Sprinkler Fitters and Appren-tices Union Local No. 281, affiliated with
United Association of Journeymen and Ap-
prentices of the Plumbing and Pipefitting In-
dustry of the United States and Canada``Automatic'' Sprinkler Corporation of Americaand Figgie International Inc., a Single or Joint
Employer and Sprinkler Fitters and Appren-tices Local Union 314``Automatic'' Sprinkler Corporation of Americaand Figgie International Inc., a Single or Joint
Employer and Sprinkler Fitters and Appren-tices Local Union No. 699, UA, AFL±CIO``Automatic'' Sprinkler Corporation of Americaand Figgie International Inc., a Single or Joint
Employer and Sprinkler Fitters Local UnionNo. 696 of the United Association of Journey-
men and Apprentices of the Plumbing and
Pipefitting Industry of the United States and
Canada``Automatic'' Sprinkler Corporation of Americaand Figgie International Inc., a Single or JointEmployer and Sprinkler Fitters and Appren-tices Local Union No. 483 of the United Asso-ciation of Journeymen and Apprentices of the
Plumbing and Pipefitting Industry of the
United States and Canada``Automatic'' Sprinkler Corporation of Americaand Figgie International Inc., a Single or Joint
Employer and Sprinkler Fitters Local Union676, United Association of Journeymen and
Apprentices of the Plumbing and Pipefitting
Industry of the United States and Canada``Automatic'' Sprinkler Corporation of Americaand Figgie International Inc., a Single or Joint
Employer and Sprinkler Fitters Local UnionNo. 709 of the United Association of Journey-
men and Apprentices of the Plumbing and
Pipefitting Industry of the United States and
Canada. Cases 8±CA±26201, 8±CA±26471, 8±CA±26333, 8±CA±26454±1 (formerly 4±CA±
22747), 8±CA±26454±2 (formerly 5±CA±24283),
8±CA±26454±3 (formerly 6±CA±26399), 8±CA±
26454±4 (formerly 13±CA±32462), 8±CA±26454±
5 (formerly 17±CA±17319), 8±CA±26454±6 (for-
merly 19±CA±23298), 8±CA±26454±7 (formerly
19±CA±19870), 8±CA±26454±8 (formerly 32±
CA±13389), 8±CA±26454±9 (formerly 34±CA±
6556), and 8±CA±26454±10 (formerly 21±CA±
30069)October 25, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSCOHENANDTRUESDALEOn December 30, 1994, Administrative Law JudgeClaude R. Wolfe issued the attached decision. The Re-spondent filed exceptions and a supporting brief, the
General Counsel filed a cross-exception, and the Gen-
eral Counsel and the Union each filed an answering
brief to the Respondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs, and has
decided to affirm the judge's rulings, findings,1and 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2We also agree with the judge that restoration of the Respondent'ssprinklerfitting operations is an appropriate remedy based on the Re-spondent's unlawful subcontracting of the work that employees rep-
resented by the 12 Local Unions formerly performed. Although the
judge noted, at fn. 13 of his decision, that the Respondent may intro-
duce evidence at the compliance stage of this case to demonstrate
that restoration of these operations is unduly burdensome, we find
merit in the General Counsel's and the Union's argument that the
judge erred by failing to provide that the Respondent can only
present previously unavailable evidence in order to make this show-
ing in compliance. See Compu-Net Communications, 315 NLRB 216fn. 3 (1994). We will modify the judge's order and notice. In so
doing, we note that the Respondent chose not to litigate the restora-
tion issue before the judge at the unfair labor practice hearing.3The other eight Locals with which the Respondent had a bargain-ing relationship, as discussed below, enjoyed 9(a) status.4We find that, in any event, an employer cannot discriminatorilyterminate employees, even after an 8(f) contract expires. The expira-
tion of an 8(f) contract simply privileges a withdrawal of recogni-
tion, not a discriminatory discharge of employees.5Member Cohen agress that the subcontracting violated Sec.8(a)(3), and therefore finds it unnecessary to pass on whether that
subcontracting also violated Sec. 8(a)(5) of the Act.6Thus, the present case is clearly distinguishable from OklahomaFixture Co., 314 NLRB 958, 959±960 (1994), in which the Boardfound that the employer had no duty to bargain about its decision
to subcontract electrical work as the employer had legitimate con-
cerns about its legal liability and the risk of losing customers if the
work was improperly done. Because labor costs were not a factor
in that employer's decision to subcontract such work, the Board con-
cluded that the subcontracting decision there, unlike in this case, in-
volved considerations of corporate strategy fundamental to preserva-
tion of the enterprise that were outside the scope of mandatory bar-
gaining.7In the absence of exceptions, we do not pass on whether the Re-spondent further violated Sec. 8(a)(5) by terminating the unit em-
ployees represented by the four 8(f) Locals before any of their col-
lective-bargaining agreements expired.conclusions and to adopt the recommended Order asmodified.2We adopt the judge's finding that the Respondentviolated Section 8(a)(3) of the Act by subcontracting
the unit work and discriminatorily laying off the unit
employees. In so concluding, we stress that in the Re-
spondent's internal document containing the sub-
contracting plan titled ``Pro Forma III±A'' the Re-
spondent stated that it expected to gain, inter alia, the
following benefits from its subcontracting decision:Gain control of labor costs [emphasis in original]... Eliminate labor negotiations; Eliminate costs

associated with union grievances ... Allow

``Automatic'' to become competitive against non-
union contractors.Thus, there is direct evidence here showing that the
Respondent's decision to subcontract the unit work
was discriminatorily motivated as it sought to rid itself
of union-represented employees. Regarding Locals
120, 542, 676, and 696 that had 8(f) bargaining status,3we specifically note that the Respondent's collective-bargaining agreements with these Locals had varying
expiration dates and that, in each case, the agreements
had not yet expired before the Respondent discharged
the unit employees. Because the Respondent clearly
was obligated under John Deklewa & Sons, 282 NLRB1375 (1987), enfd. sub nom. Iron Workers Local 3 v.NLRB, 843 F.2d 770 (3d Cir. 1988), cert. denied 109S.Ct. 222 (1988), to honor the terms of these 8(f)
agreements until they expired, we find that the Re-
spondent acted unlawfully in terminating these unit
employees for antiunion considerations before expira-
tion.4We also agree with the judge that the Respondentviolated Section 8(a)(5) by refusing to bargain with
those eight Locals that had 9(a) bargaining status about
the decision to subcontract unit work and the effects
of that decision, as well as over successor collective-bargaining agreements.5It is clear that the Respond-ent's subcontracting decision was a mandatory subject
of bargaining under Fibreboard Paper Products Corp.v. NLRB, 379 U.S. 203, 214 (1964), because the Re-spondent in effect substituted the subcontractors' em-
ployees for its own. The record discloses that the Re-
spondent continues to install and maintain sprinkler
systems and that labor costs, which the Local Unions
had substantial authority to control, constituted the
principal basis for the Respondent's subcontracting de-
cision.6Furthermore, as the judge found, the Respond-ent did not bargain in good faith over this mandatory
subject of bargaining as it presented the Local Unions
with a fait accompli and then sought to have them en-
gage in the futile act of bargaining about that decision.
Yet, the most compelling proof of the Respondent's
bad-faith bargaining in this case is our finding above
that the subcontracting decision was discriminatorily
motivated. The Board has consistently held that an em-
ployer's subcontracting decision cannot be a legitimate
entrepreneurial decision exempt from bargaining when,
as here, antiunion considerations are at the heart of the
alleged fundamental change in the direction of the cor-
porate enterprise. See, e.g., Equitable Resources Explo-ration, 307 NLRB 730, 732±733 fn. 11 (1992).7ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent,
``Automatic'' Sprinkler Corporation of America and
Figgie International Inc., a single or joint employer,
Cleveland, Ohio, its officers, agents, successors, and
assigns, shall take the action set forth in the Order as
modified.1. Substitute the following for paragraph 2(a).``(a) Reinstate the subcontracted operations that em-ployees represented by Locals 669, 120, 692, 536, 542,281, 314, 699, 696, 483, 676, and 709, formerly per-
formed, unless it is shown at the compliance stage of 403``AUTOMATIC'' SPRINKLER CORP.this proceeding that it is unduly burdensome to rein-state those operations.2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we
violated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
terminate employees in order to en-gage in nonunion subcontracting.WEWILLNOT
unilaterally subcontract bargainingunit work.WEWILLNOT
refuse to bargain with Local Unions669, 692, 536, 281, 314, 699, 483, and 709 United As-
sociation of Journeymen and Apprentices of the
Plumbing and Pipefitting Industry of the United States
and Canada, AFL±CIO concerning our decision and
the effects thereof of subcontracting all work per-
formed by employees represented by those Unions.WEWILLNOT
refuse to bargain with Local Unions669, 692, 536, 281, 314, 699, 483, and 708 concerningsuccessor collective-bargaining agreements.WEWILLNOT
in any other manner interfere with,restrain, or coerce you in the exercise of the rights
guaranteed you by Section 7 of the Act.WEWILL
reinstate the subcontracted operations thatemployees represented by Locals 669, 120, 692, 536,
542, 281, 314, 699, 696, 483, 676, and 709 formerly
performed, unless it is shown at the compliance stage
of this proceeding that it is unduly burdensome to rein-
state those operations.WEWILL
offer reinstatement to all employees whowere terminated as a result of our unlawful sub-
contracting and WEWILL
make them whole for anyloss of earnings they suffered by reason of that unlaw-
ful termination, with interest.WEWILL
, on request, bargain with Local Unions669, 692, 536, 281, 314, 699, 483, and 709 concerning
the decision to subcontract and its effects on employ-
ees, and for successor collective-bargaining agree-
ments.WEWILL
, on request, furnish Local 669 with infor-mation previously requested and relevant and reason-ably necessary to its function as a collective-bargaining
representative of our sprinklerfitter employees.``AUTOMATIC'' SPRINKLERCORPORA-TIONOF
AMERICAAND
FIGGIEINTER-NATIONALINC.Allen Binstock and Paul C. Lund, Esqs., for the GeneralCounsel.Donald F. Woodcock and Paul Mancino, Esqs., for the Re-spondent Employers.William W. Osborne Jr., Esq., for the Charging Parties.DECISIONSTATEMENTOFTHE
CASECLAUDER. WOLFE, Administrative Law Judge. This con-solidated case was litigated before me in Cleveland, Ohio, on12 days in September and October 1994 pursuant to charges
filed and served1and a second amended consolidated com-plaint issued on August 12, 1994. The General Counsel al-
leges ``Automatic'' Sprinkler Corporation of America
(ASCOA) and Figgie International Inc. (Figgie) (jointly re-
ferred to as the Respondent) are a single employer or joint
employers who have violated Section 8(a)(5), (3), and (1) of
the National Labor Relations Act by constructing and imple-
menting a plan to subcontract all work performed by em-
ployees represented by the Unions involved herein without
giving the Unions prior notice or opportunity to bargain on
this decision and its effects, all in order to discourage union
membership, and by refusing to furnish Locals 669 and 699
with certain information to which they were entitled. The Re-
spondent denies it has violated the Act and proffers certain
affirmative defenses.lllll1The charges and amended charges in this proceeding were filed and servedon the dates set forth below after the designation of the local union of theUnited Association of Journeymen and Apprentices of the Plumbing and Pipe
Fitting Industry of the United States and Canada, AFL±CIO (United Associa-
tion) which filed them. The case numbers (Case) in parentheses are the case
numbers originally assigned to those charges.CaseLocal
FilingdateServicedateType ofcharge8±CA±262016693±4±943±7±94initial
8±CA±264716696±21±946±22±94initial

8±CA±263331204±28±944±29±94initial

8±CA±26454±16925±13±945±13±94initial

(4±CA±22747)
8±CA±26454±25363±15±943±18±94initial

(5±CA±24283) 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
On the entire record, and after carefully considering thedemeanor of the witnesses and the very able posthearingbriefs of the parties, I make the followingFINDINGSOF
FACTI. BUSINESSOFASCOAANDFIGGIE
ASCOA is a division of Figgie, an Ohio corporation, withan office and place of business in Cleveland, Ohio, and has
been engaged, among other things, in the installation, repair,
maintenance, and service of fire sprinkler systems
(sprinklerfitter work). During the 12 months preceding the
issuance of the second amended consolidated complaint,
ASCOA, in the course and conduct of its business oper-
ations, purchased and received goods and services valued in
excess of $50,000 directly from suppliers located outside the
State of Ohio. At all times material to this proceeding, Figgie
has been and is a corporation, and ASCOA and American La
France are divisions of the Figgie corporation. Although
ASCOA has its own offices, management, and supervision,
ASCOA provides services for and makes sales to Figgie and
other divisions of Figgie, and maintains its own personnel,
all of which both ASCOA and Figgie concede to be the case,
the record clearly shows that, although ASCOA preliminarily
formulates and administers its own business practices and
labor policy, that formulation and administration is subject to
the approval of directors and officers of Figgie, who annually
convene with ASCOA officers to jointly formulate policies
and practices as they did with the decision to subcontract all
of ASCOA's sprinkler installation work that is at issue in
this proceeding. Moreover, the assertion, which is uncon-
tradicted by probative evidence, by ASCOA and Figgie in
their answer to the second amended complaint that ASCOA
has no separate ownership or directors is, in my view, a con-
cession that Figgie controls the policies and practices of
ASCOA. This is consistent with Figgie's June 30,lllllContinuedCaseLocal
FilingdateServicedateType ofcharge...5±4±945±9±94amended
8±CA±26454±35425±10±945±10±94initial
(6±CA±26399)6±16±94
...6±16±946±16±94amended
8±CA±26454±42814±26±945±3±94initial

(13±CA±32462)...5±26±946±9±94amended
8±CA±26454±53144±7±944±7±94initial

(17±CA±17319)
8±CA±26454±66993±29±943±29±94initial

(19±CA±23298)
8±CA±26454±76965±10±945±11±94initial

(22±CA±19870)
8±CA±26454±84838±18±938±18±93initial

(32±CA±13389)...4±8±944±8±94amended
8±CA±26454±96764±8±944±8±94initial

(34±CA±6556)...5±10±945±11±941st amend

...5±17±945±19±942d amend
8±CA±26454±107095±18±945±19±94initial
(21±CA±30069)1994 quarterly report to the Securities and Exchange Com-mission, which is a consolidated report of Figgie and its sub-
sidiaries. In sum, Figgie and ASCOA are a single-integrated
business enterprise controlled by Figgie. The complaint al-
leges, Respondent in its answer admits, and I find that Figgie
and ASCOA have been, at all times material to this proceed-
ing, engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.II. LABORORGANIZATIONS
At all times material, Local Unions 669, 120, 692, 536,542, 281, 314, 699, 696, 483, 676, and 709 (collectively
called the Local Unions or individually referred to by their
number) have been labor organizations within the meaning of
Section 2(5) of the Act.All but Locals 120, 542, 676, and 696 enjoy the represent-ative status described in Section 9(a) of the Act as follows:Representatives designated or selected for the pur-poses of collective bargaining by the majority of the
employees in a unit appropriate for such purposes, shall
be the exclusive representative of all the employees in
such unit for the purposes of collective bargaining in
respect to rates of pay, wages, hours of employment, or
other conditions of employment:Locals 120, 542, 676, and 696 were parties to agreements
with Respondent entered into pursuant to Section 8(f) of the
Act, which reads in relevant part:It shall not be an unfair labor practice under sub-sections (a) and (b) of this section for an employer en-
gaged primarily in the building and construction indus-
try to make an agreement covering employees engaged
(or who, upon their employment, will be engaged) in
the building and construction industry with a labor or-
ganization of which building and construction employ-
ees are members (not established, maintained, or as-
sisted by any action defined in section 8(a) of this Act,
as an unfair labor practice) because (1) the majority sta-
tus of such labor organization has not been established
under the provisions of section 9 of this Act to the
making of such agreement.III. SUPERVISORSANDAGENTS
At all times material to this proceeding, except as specifi-cally noted, the following named individuals held the posi-
tions set forth opposite their names and have been super-
visors for Figgie or ASCOA within the meaning of Section
2(11) of the Act and agents for Figgie or ASCOA within the
meaning of Section 2(13) of the Act as specifically des-
ignated opposite their names:Harry Figgie, Jr.Chairman and CEO
Figgie International to 5±18±
94David R. GrossManager/Employee Relations
Figgie International Inc.James NelsonManager, Employee Benefits
Figgie International Inc.Owen G. StoutPresident, ASCOA

John J. Gullo, Jr.Director Human Resources
 405``AUTOMATIC'' SPRINKLER CORP.2The facts here found are the result of a synthesis of the creditedportions of the testimony, the exhibits, stipulations, and considerationof logical consistency and inherent probability. Although I will not
in the course of this decision advert to all of the record testimony
or documentary evidence, it has been weighed and considered. To
the extent that testimony or other evidence not mentioned might ap-
pear to weigh against the findings of fact, that evidence has not been
disregarded but has been rejected as incredible, lacking in probative
worth, surplusage, or irrelevant.ASCOARichard DouglassOperations Manager-Cleveland
HubASCOAArthur D. O'NeillOperations Manager, ASCOA
Baltimore Hub since 7±1±93Phil SkufisSales Manager, ASCOA
Baltimore HubRichard ButtsManager, ASCOA
Kansas City HubH. Ray WilkersonOperations Manager, ASCOA
Cleveland Hub until 1±16±94
District Service Manager,ASCOAYoungstown thereafterWilliam WalesProject Manager, ASCOA
Baltimore HubWade SylvesterSales Manager, ASCOA
Cleveland Hub to 1±1±94
District Manager, ASCOA
Detroit thereafterAllen C. SandsProject Manager, ASCOA

Donald MaupinDistrict Service Supervisor,
ASCOA
LouisvilleTony IannarelliDistrict Service Supervisor,
ASCOA
Boston until 6±30±94Michael MayRegional Superintendent until
7±1±93
Operations Manager, ASCOA
Los Angeles Hub thereafterRoy ComerContract Representative,
ASCOA
Los Angeles Hub from 7±1±93 to 9±3±93Dwight BicklerDistrict Service Supervisor,
ASCOAKent, Washington, from 7±1±93 to 2±11±94Rick WaldoDistrict Service Supervisor,
ASCOAKent, Washington, since 3±16±94Keith MillardDistrict Service
Representative, ASCOAKent, Washington, from 11±1±93 to 2±18±94Larry GoecknerSuperintendent, ASCOA
Los Angeles Hub until 9±1±93thereafter Project Manager,ASCOALos Angeles HubLen BassService Manager, ASCOA
Los Angeles HubIV. THEALLEGEDUNFAIRLABORPRACTICES
2A. The Change in OperationsThe Respondent had successive collective-bargainingagreements covering its sprinklerfitter employees who weremembers of the Charging Locals and other local unions of
the United Association for many years until the agreements
were terminated in the course of the 1992±1994 events pres-
ently before me. These agreements were between the Charg-
ing Locals and local unions and the National Fire Sprinkler
Association (NFSA), a multiemployer bargaining association
who bargained with the unions on behalf of Respondent and
its other employer members signatory to the NFSA contract.Respondent's sprinklerfitter employees were primarily en-gaged in the installation, alteration, maintenance, repair, and
service of fire control systems manufactured and sold by
ASCOA. These employees also performed inspection work
and made efforts to sell ASCOA's products and related serv-
ices.It is Respondent's practice to hold annual meetings chairedby Figgie officers and participated in by officers and other
representatives of Figgie and ASCOA for the purpose of re-
viewing past company performances and planning action for
the future. These deliberations result in ``Hardcore'' plans,
which are in fact 5-year budget projection plans modified,
updated, and extended yearly. Such a meeting was held in
November 1992. The participants, Figgie's and ASCOA's of-
ficers and representatives, agreed to a plan (the Neutral Plan)
earlier developed by Owen Stout, ASCOA's president, which
provided ASCOA would become a general contractor and
would subcontract out all sprinklerfitter work after its current
collective-bargaining agreements with the locals unions rep-
resenting its sprinklerfitters expired. Stout testified the transi-
tion to general contractor status and the elimination of direct
employment of sprinklerfitters should result in various bene-
fits, including the elimination of negotiations with unions and
the cost of grievances, the reduction of administrative labor
costs, and the minimization of excessive labor costs on some
contracts.According to Michael Siedler, ASCOA's controller, it wascalculated that the subcontracting of the sprinklerfitter work
would result in a gross savings of about $3.7 million per
year, which would be derived from the freedom from paying
fringe benefits to the sprinklerfitters, a saving on leased vehi-
cles of 45 percent, a saving of about $158,000 on road tools,
and a reduction in administrative costs. His calculations did
not include the estimation of savings from reduced labor
rates. Siedler concedes, however, that no such analysis was
presented or discussed at the 1992 Hardcore meeting, and the
figures he recites, which include 1993, were but recently de-
veloped by him.Respondent decided at the November 1992 meeting that itsplan to be a general contractor would become effective in 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
January 1993 and subcontracting of all sprinklerfitter laborwork would be completed by August 31, 1994.Although Respondent dubbed this new program the ``Neu-tral Plan,'' it would appear from the testimony of Respond-
ent's witnesses, notably President Stout, that Respondent's
primary concern was to increase its share of the fire protec-
tion market by being free from the unions' collective-bar-
gaining agreements' restrictions on subcontracting that for-
bade Respondent to subcontract to nonunion firms, and,
being thus freed, Respondent would penetrate the market
share held by nonunion firms because it could then sub-
contract to the lowest bidder, union or nonunion. Respond-
ent's officials had discussed the possibility of becoming a
nonunion company in prior years, but had taken no steps to
do so. Here they did.Respondent's documents titled ``Pro Forma III±A, B, andC,'' prepared after the 1992 Hardcore meeting, which de-
scribe its plans for 1993 and thereafter, set forth the opening
of 22 new service locations to take place on the expiration
of its labor contracts, and specifically notes in Pro Forma
III±B that 11 of these locations ``will open as Neutral (non-
union) operations.''Pro Forma III±A in its first three pages is far more reveal-ing concerning Respondent's intentions. Those pages are set
forth below:PRO FORMA III±A NEUTRAL OPERATIONSPROJECT DESCRIPTIONA project with the goal of modifying ``Automatic''Sprinkler's approach to providing for the labor content
of its contracting business thereby positioning ``Auto-
matic'' as a leading fire protection general contractor
servicing both union and non-union markets within the
fire protection industry at the expiration of the current
union contract agreements.We must carry out this modification in such a man-ner so as to prevent labor union problems during the
transition in order to maintain profitable market share
of the union fire protection market.This change will provide us the following benefits:Gain control of labor costs on projectsMinimizes the risk potential for labor cost over-runs on contractsNot signatory to any union contract, its pay de-mands and its work rulesEliminate labor negotiationsEliminate costs associated with union grievances
Passes workers compensation and salary costs at-tributable to direct hire of labor force to subcontrac-torReduce vehicle costsEliminate road tool costs
Reduce Broadview Heights administration costsassociated with union laborAllow ``Automatic'' to bid both union and non-union projects....Allow ``Automatic'' to become competitiveagainst non-union contractorsGives more focus on extras on each projectEntrance into residential marketExecution of this plan must be done with caution soas not to violate any term of existing union contracts
and so as not to cause a work slow down by the union
labor force on contracts in progress.``Automatic'' will change its method of doing busi-ness from one of a fire protection contractor providing
its own labor force to that of a fire protection general
contractor whereby the labor requirements for contracts
sold will be fulfilled through subcontractors who are ei-
ther union or nonunion as required.``Automatic'' is signatory to 20 labor union contractswith the last one expiring 8/31/95.Puerto Rico Local 669/821 not addressed as theunion is possibly withdrawing from island. Existingcontract has been extended to 12/31/92.The neutral plan will be implemented as follows:``Automatic'' will change its focus on labor pro-curement beginning 1/4/93 to meet our goal of neu-
tral operations.Notify individual unions and NFSA as appropriateof our intentions not to renew the contract.Seek out quotations for sub-contract labor fromsmall union sprinkler companies for all new contract
bids beginning 1/4/93.Identify ``company-oriented'' fitters who mightset up union installation companies if ``Automatic''
will assist with set upNo new contracts to be performed with in-housefitters after labor contract expiration dates.If current backlog completion date exceeds laborcontract expirationÐsubcontract balance to new in-
stallation companyThis plan will be completed on 8/31/95 as the lastcontract expires.At this point, ``Automatic'' can operate in all partsof the United States as a non-union contractor in areaswhere we can't compete now because of our union af-
filiation.``Automatic'' could continue to subcontract to unionlabor companies on the jobs required.The total domestic sprinkler market is approximately$4.8 billion.The union segment is $2.2 billion and the non-unionsegment is $2.6 billion.As a neutral contractor (general contractor), ``Auto-matic'' can participate competitively in the total fire
protection market. This is the way to grow the com-
pany.We expect to almost double our contract volume by1997.....To do this we must restructure our organization toput more sales personnel into the new areas when webecome neutral (non-union areas).We will begin this re-structuring in 1994 to be inplace by 1/1/95. Expediting this would interfere with
the efforts necessary to put the main ingredient of this
plan in motionÐdeveloping sources to subcontract the
labor. 407``AUTOMATIC'' SPRINKLER CORP.By letter of February 10, 1993, Stout timely withdrewASCOA's membership in NFSA. The following day, Feb-ruary 11, 1993, Stout advised the local unions representing
ASCOA sprinklerfitters of ASCOA's withdrawal from
NFSA, and sent the following message to ASCOA's district
managers:By now you know that we withdrew from the NFSA.The attached letter has been sent to the local unionsto notify them of our action.I need each of you to contact the Business Agent inyour area and ask to sit down with them to discuss thischange. Don't wait for them to call you.Here is why we withdrew:EconomicsÐWe feel we can better utilize ourmoney and efforts to grow our business.GrowthÐWe feel the NFSA is not in tune withhow bad the industry really is. We will be out of
business unless we grow. NFSA membership limits
our potential for this.ControlÐWe want to control as much of our fu-ture as we can and not bea me-too contractor.Union RelationshipÐThis will force us to workdirectly with the local unions for the benefit of both.
We are not planning to be a non-union contractor.Please limit your discussions to these topics. Any-thing else is risky and could be harmful to ``Auto-matic.''Thereafter, Respondent increased its subcontracting but ap-
parently restricted it to union employers signatory to the
unions' collective-bargaining agreements with NFSA as re-
quired by that (the NFSA) agreement, to which the Charging
Locals and other unions are signatory. Respondent took pains
to advise union representatives it was not going to sub-
contract to nonunion employers. For example, Respondent
ASCOA's president, Stout, in a March 1993 confidential
memo to ASCOA's district managers related that he had told
then Local 669 business manager Harold Simpson ``We will
subcontract/joint venture with only union companies. We do
not plan to use non-union. We will work to the letter of our
contracts.'' Simpson agrees that Stout so advised him, and
credibly adds that Stout emphasized Respondent would be
signatory to a union agreement in future years. Simpson re-
calls in an article for the May 1993 edition of the Local 669
newsletter that ``the company has also informed us that it
may go out of the installation business altogether. Whatever
```Automatics' true plan, we must be ever vigilant and ag-
gressively defend our work.'' This quotation does not estab-
lish Local 669 then knew Respondent had decided to sub-contract all installation work and no longer employ persons
represented by Local 669 for Respondent's sprinklerfitter
labor requirements. Respondent's testimony from Stout and
Gullo and the content of the Pro Formas shows it was Re-
spondent's plan to subcontract to unionized companies only
when necessary.Respondent notified each Local Union as its contract ex-pired. Thereafter, the exchanges between the Charging
Locals and Respondent varied.Local 669Respondent sent the following letter to Local 669 onJanuary 28, 1994:This is to serve notice that ``Automatic'' SprinklerCorporation of America intends to terminate the
Agreement presently in effect between it and your
Union, effective with the termination dated March
31, 1994. You are further notified that ``Automatic''
Sprinkler Corporation of America has made a good-
faith business decision to permanently and unequivo-
cally alter the basic direction of its business whereby
it will no longer employ persons represented by your
Union in the installation, alteration, maintenance, re-
pair and service of the ``Automatic[''] Sprinkler fire
control systems. It is the intention of ``Automatic''
Sprinkler Corporation of America to implement that
fundamental change in its business effective April 1,
1994. In the event that you desire to discuss this
business decision and the effects thereof on members
of your Union who are or were employed by ``Auto-
matic'' Sprinkler Corporation of America, please
give me a call. You may be assured the Company
will negotiate in good faith with you concerning this
business decision and its effects on those employees
affected by the decision.Local 669 responded by letter of February 7, 1994as follows:Dear Mr. Stout:In light of your letter of January 28, 1994, this isa request for information on behalf of Local 669 re-garding certain business decisions that ``Automatic''
(or its parent company) has, or may have made
which would vitally affect bargaining unit members
represented by Local 669:1. If ``Automatic'' has made any company-wideor district-wide decision(s) to permanently sub-
contract or otherwise transfer some or all of its oper-
ations as of a certain date, what specific decision
was made, when was the decision made, why was it
made, and by whom? If Local 669 was given any of-
ficial notice of this decision, please forward us a
copy of the notice. Did ``Automatic'' offer to bar-
gain with the Union regarding either the decision orits effects upon unit employees? If so, please de-
scribe when such offer was made.2. If ``Automatic'' made decision(s) to lay off aportion of the Local 669 bargaining unit, or, for that
matter, the entire unit, please advise as to when the
decision was made, and why it was made. Prior to
January 28, 1994, was Local 669 given notice of
and/or an opportunity to bargain with ``Automatic''
about this decision and/or its effect?3. Has ``Automatic'' determined to close all orpart of its installation operation at some time in the
future? If so, when was the decision made and when
does ``Automatic'' intend to close its installation op-
erations? When was Local 669 notified? Did ``Auto-
matic'' offer to bargain? 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4. Please forward to this office the following doc-umentary information:Ðany and all subcontract agreements, or jointventure agreements, or any other contracts or agree-ments by ``Automatic'' (and/or its parent) covering,
in whole or in part, the transfer of, subcontracting
joint venturing or sharing of bargaining unit work as
described in Article 18 of our agreement;Ðcorporate resolutions or other ``Automatic''business records indicating when the decisions dis-
cussed in paragraphs 1±3 above were made, and the
reason(s) why they were made; andÐany Company records indicating the potentialeffect upon unit employees of these decisions or any
projected studies of cost savings to the Company as
a consequence of some or all of these decisions.We need this information within fourteen (14) days.The Union's legitimate need for this information shouldbe obvious. Without it, we can not protect unit employ-
ees from the effects of adverse business decisions by
``Automatic.'' The information will also be useful to
Local 669 for negotiation of a new agreement, effective
April 1, 1994.To the extent that ``Automatic'' has made some orall of the decisions discussed above, this letter will also
constitute a demand that ``Automatic'' cease and desist
from this conduct immediately and make whole af-
fected unit employees, as well as a demand by the
Union to bargain about the decision(s) and their effects
upon represented employees.Respondent replied to Local 669 on February 15, 1994, byletter as follows, in pertinent part:As stated in our letter to you dated January 28, 1994,``Automatic'' Sprinkler has made a good faith business
decision to permanently and unequivocally alter the
basic direction of our business whereby we will no
longer employ persons represented by your Union in
the installation, alteration, maintenance, repair or serv-
ice of automatic fire control systems.In our letter dated January 28, 1994, we offered tonegotiate in good faith with you concerning this busi-
ness decision and its effects on those employees af-
fected by the decision.Your February 7th correspondence requested the an-swers to certain specific questions with regard to the
Company's decision and seeks certain documents. I
have prepared a draft response and am attempting to
gather documents responsive to your request. Our legal
counsel was tied up in negotiations last week out of
town when I received your request and is out of the
country until next week. I will ask him to review your
request upon his return to the office to assist the Com-
pany in complying with its bargaining obligations.
Therefor, I wanted to inform you that the company will
respond to your request as expeditiously as possible
upon the return of our counsel.This reply was followed by another letter from Respondent
to Local 669 dated March 8, 1994, reading:Following is a reply to your letter dated February 7,1994.As stated in our letter to you dated January 28, 1994,``Automatic'' Sprinkler has made a good faith business
decision to has made a good faith business decision to
permanently and unequivocally alter the basic direction
of our business whereby we will no longer employ per-
sons represented by your Union in the installation, al-
teration, maintenance, repair or service of automatic fire
control systems.We will sub-contract the labor needed to conduct theinstallation, alteration, maintenance, repair or service of
automatic fire control systems to a contractor that has
a collective bargaining agreement your Union, per Arti-
cle 18 of the current collective bargaining agreement.In our letter to you dated January 28, 1994, we of-fered to negotiate in good faith with you concerning
this business decision and its effects on those employ-
ees affected by the decision.In approximately the Fall of 1992, we began to re-examine our manner of conducting business in the
hopes of making the enterprise more competitive and
thus more profitable. ``Automatic's'' President, Owen
Stout (``Stout''), concluded that the Company's direc-
tion and operations had to change to make these goals
possible. He concluded that it would be more cost effi-
cient for ``Automatic'' to cease providing its own labor
force, in favor of becoming a general contractor which
would acquire the labor force required for its contracts
through subcontractors. Stout believed that smaller sub-
contractors could be more competitive with their labor
estimates. Stout, however, not wanting to alienate the
Union nor wanting to violate the collective bargaining
agreement, decided that the Company would sub-
contract only with construction companies that were
parties or signatory to labor agreements. In order to im-
plement this plan, the Company decided that it would
have to withdraw from NFSA and, furthermore, that it
would not renew all of its labor contracts with the var-
ious locals.Stout discussed the Company's goals and the fun-damental change in the Company's operations in early
March 1993 with Vern Simpson, the Business Manager
of Local 669 which was a party to a collective bargain-
ing agreement with NFSA/``Automatic'' covering sprin-
kler fitters throughout the Country wherever autono-
mous Locals of the Internationals, had no jurisdiction.
A memorandum concerning this meeting which sets
forth the Company's planned changes in operations was
circulated to all of ``Automatic's'' District Managers on
March 8, 1993.``Automatic'' took the first step in implementing thisnew operating plan in early February 1993 when it for-
mally withdrew from NFSA. In a memorandum to all
District Managers dated February 11, 1993, Stout ex-
plained his reasons for the withdrawal (copy enclosed).
Stout decided that the Company's withdrawal from
NFSA would allow it to work more closely with the
Locals and therebyprepare them for ``Automatic's'' up-
coming changes in operations. Although ``Automatic''
would no longer be employing members of the Locals
directly, it would be employing their members through 409``AUTOMATIC'' SPRINKLER CORP.3In March 1994, Local 669 commenced a series of requests forinformation on various items unrelated to the issues raised by Re-spondent's January 28, 1994 letter to Local 669. The requests are
not relevant to those issues and are therefore not here considered.subcontractors and therefore the Company desired acloser, mutually beneficial relationship with both the
Locals and their members. ``Automatic'' has not re-
joined NFSA since its withdrawal in February 1993.During approximately this same period of time,``Automatic'' began formatting its subcontracting pro-
cedures. The Company developed a ``form'' sub-
contract agreement to be used in the purchase of sprin-
kler fitter labor. The form agreement, among other
things, required that the subcontractor be a party or sig-
natory to a collective bargaining agreement. The con-
tract also contained warranty, payment, insurance and
liability provisions. The subcontract form, with attached
documents, has come to be known as the ``S Order''
at ``Automatic''. The ``S Order'' was circulated to all
of ``Automatic's'' District Managers on June 29, 1993
(copy enclosed).In March 1993, ``Automatic'' began the next phaseof its reorganization. In the period between March 31,
1993 and September 15, 1993, collective bargaining
agreements between NFSA/``Automatic'' and Local
183 in Milwaukee, Local 483 in San Francisco, Local
709 in Los Angeles and Local 550 in Boston expired.
By the time of the expiration dates of the contracts in
those areas. ``Automatic'' had successfully transformed
its operations in each area into that of a general con-
tractor and, as a result, no longer employed members
of these Locals. Instead, all of the Company's labor
needs were provided for by union subcontractors with
the end result being mutually beneficial: ``Automatic''
had successfully reorganized and union members did
not lose any work.Since May 20, 1993, ``Automatic'' has begun to bidall of its prospective contracts in Local 669's jurisdic-
tion as a general contractor with the intention of sub-
contracting the labor requirements. Projects awarded to
``Automatic'' have already been or will soon be sub-
contracted by ``Automatic'' in accordance with the sub-
contracting provisions of the current agreement between
it and Local 669.``Automatic'' has taken all steps necessary tochanges its operations from that of being a direct em-
ployer of sprinkler fitters or other members of Local669 to that of being a general contractor that sub-
contracts for its labor.``Automatic'' Sprinkler has not violated and is notviolating any provision of the current collective bar-
gaining agreement by subcontracting the labor on our
projects. We will not cease and desist from implement-
ing our business decision.Enclosed and listed below are all documents that wedeem relevant. There are no Corporate resolutions nor
similar documents which reflect this decision making
process.02±05±93ÐInternal memo about withdrawal fromNFSA.02±10±93ÐLetter to NFSA about withdrawing member-ship.02±11±93ÐLetter to Figgie International concerning``Automatic's'' withdrawal from NFSA.02±11±93ÐForm letter that was sent to all unions (in-cluding 669) concerning ``Automatic's'' withdrawal
from NFSA.02±11±93ÐMemo to all District Managers advisingthem to meet with Business Agency to explain our
business decision.03±08±93ÐMemo to all District Managers concerning ameeting between ``Automatic'' and 669's Business
Manager, Vern Simpson.04±05±93ÐLetter to 669 members from Vern Simpson,Business Manager, Local 669.04±23±93ÐMemo to Calfee, Halter, & Griswold aboutLabor Subcontracting.05±26±93ÐMemo to all District Managers transmittingcopy of Procedure 8±2 on Subcontracting Labor.06±28±93ÐProcedure 8±2 rewritten and revised as Pro-cedure 8±5, Subcontract Labor.01±28±94ÐLetter to 669 concerning ``Automatic's''business decision.02±07±94ÐLetter from 669 responding to ``Automat-ic's'' 1±28±94 letter.02±15±94ÐLetter to 669 with ``Automatic's'' responseto 2±7±94 letter.In the event that you desire to discuss this businessdecision and the effects thereof on members of your
Union who are or were employed by ``Automatic''
Sprinkler Corporation of America, please give me a
call. You may be assured the Company will negotiate
in good faith with you concerning this business deci-
sion and its effects on those employees affected by the
decision.3By letter of April 22, 1994, Local 669 requested Respond-ent to furnish, among other things, the information listed in
the following questionnaire:QUESTIONNAIREPlease provide the following information for ``Auto-matic'' Sprinkler Corporation of America (``Auto-
matic''), American LaFrance Fire Protection Company
(``American LaFrance''), Figgie International
(``Figgie'') and any other companies affiliated with
those organizations for the time period January 1, 1991,
unless otherwise stated:1. The date and State of incorporation of each com-pany.2. All past and present office addresses and tele-phone numbers of each company office and facility,
and the dates thereof.3. The office address and employment history (in-cluding job titles and responsibilities), for the period
January 1, 1991 to date, of a) each present company of-
ficer and/or director and b) each former company offi-
cer and/or director who was employed at any time dur-
ing that period.4. The name and employment history (including jobtitles and responsibilities) of each current or former di- 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
rector, officer, supervisor, and/or employee of any ofthe companies who at any time since January 1, 1991
has been or was employed by any of the other compa-
nies in any capacity.5. The State or States in which each company hasbeen and/or is qualified or registered to do business,
and the dates the company has so qualified or reg-
istered.6. The names under which each company trades ordoes business, or has traded or done business.7. The names and addresses of all persons, corpora-tions or other entities owning stock (and the percentage
of their ownership) in each company as of January 1
of each year from 1991 to date.8. The nature of the business of each company, in-cluding products, services, customers and locations of
manufacturing, fabricating and/or sales facilities.9. The name, title, employer and job duties of anypersons who are, or who have been, responsible in any
way for labor relations and/or personnel relations for
each company, the period of time during which each of
these persons was assigned these responsibilities, and
each person's employer during each such period of
time.10. The name, title, employer of each person whohad, or has responsibility for hiring, firing and super-
vising employees in each company, the period of time
during which each of these persons was assigned these
responsibilities, and each person's employer during
each such period of time.11. Do the companies, jointly or in common, own,occupy, or lease real property? If so, the location of the
real property and the terms of the lease.12. Do the companies use or lease real property ofany of the others? If so, the location of the real prop-
erty and the terms of the lease.13. Do the companies, jointly or in common, own,or lease facilities and/or equipment? If so, the type and
location of these facilities and equipment and the terms
of the lease or other agreement for use.14. Do the companies lease or use facilities and/orequipment of any of the others? If so, the type and lo-
cation of these facilities and equipment and the terms
of the lease or other agreement for use.15. Do the companies own, jointly or in common,bank accounts, notes, bonds and/or types of securities?
If so, the type and monetary value of the bank account
and/or security. real property? If so, the location of the
real property and the terms of the lease.16. The date, terms, and parties to each contract,commitment of understanding, whether oral or written,
under which the companies have been and/or are jointly
obligated to engage in business activity.17. The date, terms and parties to each contract,commitment or understanding, whether oral or written,
between the companies under which one of the compa-
nies has been and/or is required or authorized to use the
services, facilities, personnel, or equipment of the other
company.18. The date, terms, parties to and persons enteringinto each contract, commitment, or understanding,
whether oral or written, between the companies.19. The date, terms, parties to and persons enteringinto each contract, commitment, or understanding,
whether oral or written, under which one of the compa-
nies agreed to loan, sell and/or contribute equipment,
services, money and/or any other things of value to the
other company.20. The date and substance of each bid submitted byone company for work to be performed in whole or in
part by the other company.21. The date and substance of each contract enteredinto by one company for work which was, or is being
performed in whole or in part by the other company.22. The identity of each person or entity that guaran-teed or bonded the performance of each contract en-
tered into by any of the above-named companies.23. The name, effective, dates, terms and class of eli-gible employees, supervisors, officers and/or directors
of each health, life insurance, pension, incentive, stock
option, retirement and/or similar benefit plan offered by
each company and whether employees, supervisors, of-
ficers and/or directors of each health, life insurance,
pension, incentive, stock option, retirement and/or simi-
lar benefit plan offered by each company and whether
employees, supervisors, officers and/or directors of one
company participate in, or are eligible to participate in
the plan of another company.24. The nature and terms of any lines of credit, re-volving credit or other credit arrangements offered by
one company to the other company, the dates on which
such credit was extended, the amount of credit ex-
tended, and the parties to each extension of credit.25. The nature and amount of indebtedness ownedby each company to any of the other companies on Jan-
uary 1 of each year from 1991 to date.26. The dates, participants and substance of eachmeeting, conference and/or discussion attended by one
or more shareholders, directors, officers, supervisors
and/or employees of Automatic and/or Figgie at which
the formation and/or function of American LaFrance
was discussed.27. Copies of those portions of all documents, in-cluding but not limited to correspondence, memoranda,
notes, and minutes, which refer, directly or indirectly,
to the formation, dissolution, and/or function of Amer-
ican LaFrance.28. Identify the banking institution, branch location,and account number of each company's bank account
and payroll accounts.29. Identify where and by whom each company's ac-counting, corporate and other business records are kept.30. Who prepares the payroll and tax returns foreach company?31. Provide each company's business license numberfor each state where it does business.32. Provide the carrier and policy number for eachcompany's workers' compensation insurance and health
insurance.33. Provide each company's taxpayer identificationnumber.34. Provide the name, social security number, date ofhire, wage and fringe rates for each employee of Amer- 411``AUTOMATIC'' SPRINKLER CORP.4NLRB v. Acme Industrial Co., 385 U.S. 432 (1967); NLRB v.Truitt Mfg. Co., 351 U.S. 149 (1956).ican LaFrance that has performed or that is performingbargaining unit work, since January 1, 1991.That same day, John Gullo, Respondent's director of human
resources forwarded a copy of Pro Forma III±A to Local
669. Gullo is credited that he had not previously furnished
Local 669 the document because he was unaware of the doc-
ument's existence. This is not implausible given the fact it
was prepared in limited copies and distributed to a very few
high-level officials before Gullo entered his position as direc-
tor of human resources.Tommy Preuett, Trustee of Local 669, responded toGullo's April 22, 1994 submission on May 11, 1994, as fol-
lows:In reply to your letter of April 22, 1994 we seriouslydoubt that you have provided all of the information re-
quested by Local 669. No substantive response has
been received with regard to the Union's request dated
April 22, 1994 having to do with American LaFrance.
We also request that you re-review your files to see if
any other responsive documents have been ``inadvert-
ently overlooked.''With respect to the newly provided document,``PRO-FORMA III±A,'' is it a complete document?
When was it prepared and by whom? Were there PRO-
FORMA's I or II or III±B? What specific actions have
been taken by ``Automatic'' and/or Figgie International,
to achieve the goals and/or objectives set forth in the
documents that you have provided us with, including
PRO FORMA III±A?Any additional documents regarding the ``NeutralPlan'' in your files or in those of Figgie International
are requested.Thank you for your cooperation.This moved Gullo to respond as follows on May 19, 1994:Reference: Your letter dated 05±11±94Dear Mr. Preuett:We have responded to your letter dated 04±22±94,via our letter dated 04±29±94. In our letter, we an-swered your questions regarding American LaFrance
Fire Protection (a business segment of Interstate Engi-
neering, a division of Figgie International) and included
a response to your questionnaire. In your letter of 05±
11±94, what specifically is it that you are alleging we
did not respond to?There is no need for me to AGAIN re-review ourfiles for any documents. I stated in my April 22, 1994
letter to you that I had already done this. That is how
I located the document titled ``PRO-FORMA III±A,
NEUTRAL OPERATIONS''. Your request that I
AGAIN review documents and files already reviewed is
burdensome and I believe an attempt by you to waste
my time and resources.Regarding the document ``PRO-FORMA III±A,NEUTRAL OPERATIONS'' it is a complete document.
The only part of the document that I did not provide
to you is a Profit and Loss Summary due to the Neutral
Operations Plan, for the years 1993 through 1997. Thisdocument contains confidential and proprietary financialinformation, which you have no need of, nor right to.The document ``PRO-FORMA III±A,'' was preparedin the November 1992 by the President and Controller
of ``Automatic'' Sprinkler.``PRO-FORMA III'' is just a numbering scheme de-veloped by Figgie International for identifying projects
within the divisions. The number scheme is as follows:PRO-FORMA IÐThese are projects that involvedthe consulting firm of Boston Consulting Group.
``Automatic'' Sprinkler had no such projects.PRO-FORMA IIÐThese are projects that in-volved the consulting firm of DeLoitte & Touche.
``Automatic'' Sprinkler had no such projects.PRO-FORMA IIIÐThese are projects that werebeing handled solely by the given division. ``Auto-
matic'' Sprinkler had no three projects: PRO
FORMA III-A, Neutral Operations Plan; PRO
FORMA III±B, Service Operations Plan; and PRO
FORMA III±C, International Expansion Plan. PRO
FORMA III±B and C are not related to any union
nor labor relations and are therefore, not provided to
you.PRO-FORMA IVÐThese are projects that in-volved capital expenditures, ``Automatic'' Sprinkler
had no such projects.Regarding your question about ``What specific ac-tions have been taken by ``Automatic''... to achieve
the goals and/or objectives set forth...'', I suggest

you re-read all the correspondence and information we
have been supplying to you. The correspondences and
information state what actions ``Automatic'' has and is
taking.Please advise if you are available to meet and dis-cuss the terms and conditions of a unit of employeesrestricted to welders at the Monroe, Indiana fabrication
shop of ``Automatic'' Sprinkler and whether you wish
to meet to discuss the specific aspects of the ``Auto-
matic'' business plan which are appropriate for pur-
poses of collective bargaining.Local 669's above-noted requests for information toASCOA are reasonably related to Local 669's function as a
collective-bargaining representative and to union contract en-
forcement and must therefore be produced.4I am inclined toagree with Respondent that it had in considerable part re-
sponded to Local 669's requests referred to in the complaint
and detailed above, but the refusal to furnish Pro Formas III±
B and C, which are part of the ``Neutral plan'' and thus of
use to Local 669 in evaluating the situation confronting it,
was an impermissible refusal to furnish relevant information.
I have noted that Local 669, simultaneously with these re-
quests, was asking for information on various and sundry
other matters, all of which seemed to have been appro-
priately replied to.Thereafter, Local 669 and Respondent continued to ex-change letters concerning Respondent's disposition of its
sprinklerfitters. The Respondent requested negotiations, but 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
none took place. Although the letters of Respondent to thevarious Charging Locals proposed bargaining on Respond-
ent's decision to subcontract all the collective-bargaining
unit's work and its effects on union member employees, it
is absolutely clear from the many statements and letters of
Respondent, as well as its answers to complaints issued, that
Respondent always took the position its decision was irrev-
ocable and not a bargainable issue. Respondent did, however,
offer to bargain over the effects of its action. This was not
acceptable to Local 669 or any of the other Charging Locals,
thus the matter came before me for trial.Local 120ASCOA President Owen Stout directed the following letterto Lawrence Smith, financial secretary-treasurer of Local
120, on January 28, 1994:This is to serve notice that ``Automatic'' SprinklerCorporation of America intends to terminate the Agree-
ment presently between it and your Union, effective
with the termination dated April 15, 1994. You are fur-
ther notified that ``Automatic'' Sprinkler Corporation ofAmerica has made a good-faith business decision to
permanently and unequivocally alter the basic direction
of its business whereby it will no longer employ per-
sons represented by your Union in the installation, al-
teration, maintenance, repair and service of the ``Auto-
matic'' Sprinkler fire control systems. It is the intention
of ``Automatic'' Sprinkler Corporation of America to
implement that fundamental change in its business ef-
fective April 1, 1994. In the event that you desire to
discuss this business decision and the effects thereof on
members of your Union who are or were employed by
``Automatic'' Sprinkler Corporation of America, please
give me a call. You may be assured the Company will
negotiate in good faith with you concerning this busi-
ness decision and its effects on those employees af-
fected by the decision.Smith replied to Stout's letter on February 7, 1994, as fol-lows:Pursuant to the provisions of the Labor ManagementRelations Act, as amended, and Article XVII, of the ex-
isting labor agreement with this Union, you are hereby
notified that the Union wishes to discuss with you the
renewal, with modifications of our existing agreement,
effective as of May 1, 1994. If renewal of the labor
agreement or a new agreement is not entered into by
that date, this constitutes notice that the Union reserves
the right to take such legal action as the law permits.This does not constitute an intent to hereby terminatethe existing Welfare and Pension Plans established by
Employer contributions pursuant to separate agreements
and declarations of trust.The Union offers to meet and confer with you forthe purpose of discussing these modifications, kindly
acknowledge receipt of this communication indicating a
time and place for said meeting.ASCOA Director of Human Resources John Gullo repliedto Smith's letter on February 15, 1994, as follows:In reply to your February 7, 1994 letter offering tomeet and confer with us for the purpose of discussingmodifications to the collective bargaining agreement,
we refer you to our letter dated January 28, 1994, in
which we advised you of the Company's intention to
terminate the agreement effective with its termination
date.As stated in our letter to you dated January 28, 1994,``Automatic'' Sprinkler has made a good faith business
decision to permanently and unequivocally alter the
basic direction of our business whereby we will no
longer employ persons represented by your Union in
the installation, alteration, maintenance, repair or serv-
ice of automatic fire control systems.In our letter dated January 28, 1994, we offered tonegotiate in good faith with you concerning this busi-
ness decision and its effects on those employees af-
fected by the decision.Our legal counsel is out of town until next week.When he returns, we will contact you regarding a time
and place to meet to discuss the effects our business de-
cision will have on those employees affected by the de-
cision.Thereafter, representatives of Respondent and Local 120met on March 29, 1994, and discussed a contract termination
agreement. In April 1994, their lawyers exchanged drafts of
such an agreement, but no such agreement acceptable to both
parties was reached.Local 692Respondent sent the same January 28, 1994 letter to Local692 as it did to Local 120, with the single exception being
a contract termination date of April 30, 1995.John Gallagher, the business manager of Local 692,credibly testifies this was the first notice he received from
ASCOA with respect to the information the notice contained
regarding ASCOA's termination of its contract agreement
with Local 692 and that ASCOA would no longer employ
members of Local 692 to do its sprinklerfitter work (there isno mention of subcontracting in the letter). He recalls, how-
ever, that Respondent did subcontract two jobs in February
1994, to two contractors signatory to the Local 692 collec-
tive-bargaining agreement.Local 536After receiving the same January 28, 1994 letter with thecorrect contract expiration date of May 31, 1994, for Local
536 Robert Fique, the business manager and financial sec-
retary-treasurer of Local 536, sent a letter to Harry Figgie Jr.,
chairman of the board of Figgie International, but did not get
a reply from him. ASCOA did, however, send him a letter
requesting negotiations. Fique in his response agreed to this
request. Respondent in turn sent Fique another letter, this
time confirming a negotiations' meeting date of April 28,
1994. He is credited that this was the first time Respondent
told him of its decision not to use Local 536's members for
its sprinklerwork.Fique met with Respondent's attorney, Donald Woodcock,ASCOA's director of human resources, Gullo, and ASCOA's
Baltimore district manager, Arthur D. O'Neil on April 28,
1994, at Respondent's Baltimore office. Fique insisted Re- 413``AUTOMATIC'' SPRINKLER CORP.spondent restore his union's collective-bargaining unit beforeany negotiations begin. All but 2 of the 14 Local 536 mem-
bers employed by ASCOA had by then been laid off. Re-
spondent, by Attorney Woodcock, took the position it did not
have to reinstate the laid-off employees. Presented with a
contract termination agreement from Attorney Woodcock,
Fique refused to sign it. The meeting ended with the parties
maintaining the same positions they started with. There have
been no further negotiations between Local 536 and Re-
spondent.Local 542Ralph Boss, business manager of Local 542, also receivedRespondent's January 28, 1994 letter, informing him that Re-
spondent was going to terminate its contract agreement with
Local 542 upon expiration of their contract. Local 542's con-
tract expiration date was June 30, 1994. Boss called ASCOA
president Owen Stout and asked for an explanation why Re-
spondent planned to terminate the agreement. Stout told him
Respondent's new plan was a business decision. On April 5,
1994, Personnel Director Gullo wrote Boss advising his
(Gullo's) letter of January 28, 1994, was notice to open ne-
gotiations regarding Respondent's ``business decision and the
effects thereof on your members.'' As I have heretofore
noted, this language is misleading because Respondent had
always regarded its decision to terminate its contract agree-
ments with all the unions to be final and not subject to nego-
tiating. All Respondent was really offering, as its contacts
with Local 542 and the other locals demonstrate, was a con-
tract termination agreement and effects bargaining.Boss and Jack Braun, a member of the Local 542 negotiat-ing committee, met with ASCOA human resources director,
Gullo, Respondent's attorney, Woodcock, and Figgie's man-
ager of employee relations, David R. Gross, on May 2, 1994,
at the Union's office. Boss was presented with a contract ter-
mination agreement which, like that presented to the other
affected Locals, proposed (1) termination of the collective-
bargaining relationship, as of June 30, 1994, (2) continued
recognition of the Union until all bargaining unit members
were terminated, (3) continuance of employee benefit pro-
grams in accordance with the terms of the existing contract,
and (4) good-faith efforts by Respondent to secure the af-
fected employees employment elsewhere with Respondent's
subcontractors. Boss advised he would forward the document
to his lawyer. The termination agreement was never agreed
to. When Boss inquired if subcontracting would be confined
to union contractors, Attorney Woodcock replied it would
not. There was no change in Respondent's position, nor were
there any agreements reached between the parties.Local 281Thomas Collins, business manager of Local 281, receivedthe same January 28, 1994 letter except for the contract ter-
mination date, which was May 31, 1994 for his union. He
is credited that during a one-on-one meeting with ASCOA
President Owen Stout on February 7, 1994, Stout confirmed
ASCOA would subcontract its sprinklerfitter work.Business Manager Collins and his legal counsel met withRespondent's Representatives Gullo, Gross, and Woodcock
on April 27, 1994. He refused to sign the contract termi-
nation agreement Attorney Woodcock presented to him. Hewas advised, as were the others present, that Respondent had
no plans to sign any new collective-bargaining agreement
and would be subcontracting its sprinklerfitter labor work.
Collins urged that Respondent consider the Union's new
agreement with NFSA that was about to be completed and
would permit employer subcontracting. Respondent agreed to
take a look at the agreement Local 281 would reach with
NFSA. Collins agreed to submit the successor agreement to
Respondent for consideration on its completion, and subse-
quently did so. There was no response from Respondent's
representatives after Collins sent the NFSA contract to them
for review. There were no further meetings of Local 281 and
Respondent on the matter.Local 314The January 28, 1994 letter to Local 314 was the same asthe others except for a contract expiration date of June 30,
1994. According to Michael Poston, the business manager of
Local 314, Respondent's contract with his local had an Ever-
green clause and rolled over and therefore did not expire. I
need not decide this issue. Poston states the January 28, 1994
letter was the first notification he had received that Respond-
ent was not intending to use members of Local 314 to do
its sprinklerfitter work. He next received an April 5, 1994,
letter from Gullo purporting to be a notice to open negotia-
tions on Respondent's business decision to permanently ter-
minate its contract agreement with his union and its effects
on members of Local 314. After some communications be-
tween Gullo and Poston concerning a meeting date, Local
314's attorney advised Gullo by FAX on April 28, 1994, that
the Union did not recognize the legality of Respondent's
business decision and that a condition precedent to effects
bargaining would be the restoration of the status quo ante.
That ended the communications between the two parties.Local 699Stout's January 28, 1994 letter to Local 699, showing acontract termination date of June 30, 1995, drew a response
from Local 699's attorney requesting discussion of the Re-
spondent's decision and its effect on Respondent's Local 699
member employees. There were no further communications
between the parties according to Donald Ellefson, business
manager of Local 699.Local 696After receiving ASCOA's President Stout's January 28,1994 letter, which noted a contract expiration date of June
30, 1994, for Local 696, a meeting was scheduled. Richard
Hodavance, business manager of Local 696, two business
agents of the Local, and its attorney met with Respondent's
representatives Gullo and Gross, and Respondent's attorney
Woodcock on May 12, 1994. After Attorney Woodcock ex-
plained Respondent's decision to subcontract sprinklerfitter
labor, Hodavance asked if Respondent's subcontracting
would be limited to union contractors. Attorney Woodcock's
response was that Respondent would not do so, but would
subcontract to reputable contractors. Local 696's attorney
asked if Respondent would enter into a collective-bargaining
agreement requiring Respondent's subcontracting be to con-
tractors that are Local 696 signatories. Respondent declined
to so do. Attorney Wodcock suggested ASCOA might be 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
amenable to project agreements. Hodavance stated Local 696had not and would not enter into project agreements. To this
statement Woodcock replied that if that was the case,ASCOA would not employ any Local 696 employees and
would subcontract labor from other contractors.There was some discussion of severance pay for membersof Local 696 employed by ASCOA. No agreement was
reached on this or other substantive matters.Local 483Local 483's contract agreement with ASCOA expired Au-gust 1, 1993. Respondent, on July 30, 1993, laid off all of
its employees in the collective-bargaining unit represented by
Local 483, and refused to negotiate a successor agreement
with the Local. Nevertheless, ASCOA President Stout sent
the following communications to Local 483, which suggest
Respondent considered itself bound to Local 483 by a subse-
quent extension agreement between Local 483 and Castle
Sprinkler Company.November 28, 1993Mr. Lloyd C. Barton
Business Manager
Sprinkler Fitters & Apprentices
Local 483
23314 Cabot Boulevard
Hayward, CA 94545RE: ``Automatic'' Sprinkler Corporation of America
Dear Mr. Barton:As of July 1, 1993, ``Automatic'' Sprinkler Corpora-tion of America had entered into a joint-employmentrelationship with Castle Sprinkler Company. Castle si-
multaneously offered employment to all ``Automatic''
fitters employed at that time for which there was avail-
able work. On behalf of the joint-employment relation-
ship, Castle Sprinkler Company has since entered into
an extension of the collective bargaining agreement
with Local 483 that it and ``Automatic'' were signatory
to. It seems to me that that collective bargaining agree-
ment is in full force and effect as to ``Automatic.'' In-
asmuch as ``Automatic'' Sprinkler Corporation of
America is deemed a signatory by virtue of the actions
of its joint-employer to that contract, then the union is
also bound to the same terms and conditions with
``Automatic.''In the event that you desire to discuss this joint em-ployment relationship and the effect it has had on
``Automatic's'' former employees and your union,
please feel free to give me a call.``Automatic'' Sprinkler Corporation of AmericaVery truly yours,Owen G. StoutPresidentand:November 30, 1993Mr. Lloyd C. Barton
Business Manager
Sprinkler Fitters & Apprentices
Local 48323314 Cabot BoulevardHayward, CA 94545RE: Picket Line at Dixon University, Harrisburg, PAJob SiteDear Mr. Barton:We have been notified that your local has establisheda picket line at our jobsite in Harrisburg, PA.The picket line and strike is in violation of the agree-ment between ``Automatic'' Sprinkler Corporation ofAmericaÐCastle Sprinkler Company and your local.As stated in our letter to you dated November 29,1993, as of July 1, 1993, ``Automatic'' Sprinkler Cor-
poration of America had entered into a joint-employ-
ment relationship with Castle Sprinkler Company. On
behalf of the joint-employment relationship, Castle
Sprinkler Company has since entered into an extension
of the collective bargaining agreement with Local, 483
that it and ``Automatic'' were signatory to.Inasmuch as ``Automatic'' Sprinkler Corporation ofAmerica is deemed a signatory by virtue of the actions
of its joint-employer to that agreement, then the union
is also bound to the same terms and conditions with
``Automatic.''We request that you please remove the picket linepromptly. Your failure to do so will necessitate legal
action. We hold your local strictly liable for any dam-
ages and costs we may incur due to this illegal action.Very truly yours,Owen G. StoutPresidentBarton wrote to President Stout on December 1, 1993 dis-puting, among other things, ASCOA's theory that ASCOA
and Castle Sprinkler Company were joint employers. After
further exchanges, Gullo wrote Barton on April 22, 1994, as
follows:Dear Mr. Barton:The complaint by the National Labor RelationsBoard referenced in your April 13 letter, among other
things, contends that ``Automatic'' Sprinkler Corpora-
tion of America (ASCOA) and Castle Sprinkler Com-
pany are joint employers of certain employees, who are
members of your Union and are covered by a Collec-
tive Bargaining Agreement. ASCOA has acknowledged
that certain facts could support that theory and on that
basis contends that its joint employer, (under the theory
espoused by your Union and the National Labor Rela-
tions Board), Castle Sprinkler Company has entered
into a Collective Bargaining Agreement with your
Union for a one (1) year term which expires July 31,
1994.This being so, employees of ASCOA have been em-ployed, consistent with its business operations, by its
joint employer, Castle Sprinkler Company. Accordingly,
there is no basis for reinstating and making whole em-
ployees who were not terminated but were simply
transferred from the payroll of one joint employer to
the payroll of another; a mere administrative detail un- 415``AUTOMATIC'' SPRINKLER CORP.related to the actual employment status of the employ-ees.ASCOA has now determined that it desires to termi-nate any such joint employment relationship with agree-
ment with Castle Sprinkler Company, as alleged, or any
other sprinkler company, effective August 1, 1994.Meanwhile, ASCOA believes it is important that theparties meet to discuss these important issues. Please
provide me with all of your available dates for a meet-
ing during the months of May and June for the purpose
of discussing the termination of the joint employment
relationship between ASCOA and Castle Sprinkler
Company and the negotiations of the subcontracting of
installation and repair work; and the decision and the
effects of that decision on the ASCOA/Castle Sprinkler
Company employees.Local 676ASCOA President Stout's January 28 letter to Local 676noted its contract expiration date was July 31, 1994. The
Local's counsel on April 6, 1994, requested subcontracting
information from Stout. This request was replied to by
Gullo's letter of April 8 containing information of the nature
requested. Pursuant to a further request from Local 676,
Gullo furnished the Local with additional information. Local
676 then withdrew a charge it had filed on April 18, 1994,
alleging a refusal of Respondent to provide the Union the in-
formation it had requested.Local 709On May 26, 1993, Stout wrote James Duffy, businessmanager of Local 709, that the Local's contract would termi-
nate on September 1, 1993, in accordance with its terms.
Thereafter, Local 709 negotiated a contract extension date to
August 31, 1995, with NFSA. By virtue of its earlier with-
drawal from NFSA, the Respondent was not party to this ex-
tended agreement and declined to agree on an extended
agreement with Local 709. The members of the bargaining
unit at ASCOA represented by Local 709 were laid off on
August 31, 1993. Many, if not all of the members, were then
employed by a union employer who was the subcontractorsucceeding to the same kind of sprinklerfitter labor pre-
viously done by ASCOA with the aforesaid unit members.Duffy subsequently met with Stout in November 1993.Stout then told him, as had Michael May, ASCOA's oper-
ations manager in Los Angeles, in August 1993, that
ASCOA was subcontracting its sprinklerfitter labor. Duffy
credibly states May also told him in February 1993, when
May was the district manager for ASCOA in Los Angeles,
California, that Respondent had a 5-year plan to become a
general contractor. May added he did not know what that
meant, but that was what he had been told.A memo from Gullo to Respondent's counsel and managerof employee relations, Gross, dated June 8, 1994, relates the
following concerning Duffy's November 10, 1993 meeting
with Stout:On or about November 10, 1993, Duffy did visit ourBroadview Heights office to informally meet with
Stout. They discussed the construction market in Los
Angeles. The general feeling was that the market wasvery bad and would not likely improve in the near fu-ture.Stout explained to Duffy our plan to subcontract ourlabor.Duffy asked if ``Automatic'' would be willing tosign a collective bargaining agreement with local 709.
Stout remarked the this was a subject that needed to be
discussed in formal negotiations and was not something
he could commit to without discussion with individuals
at Figgie International.That is all Stout recalls regarding the meeting.Gullo's memo in this regard is reliable hearsay with pro-bative worth. American Art Clay Co., 148 NLRB 1209, 1219fn. 16 (1964).Respondent has refused to negotiate successor bargainingagreements with all of the Charging Locals.After termination of the various Local's contracts, a num-ber of the ASCOA employees who had lost their jobs with
the implementation of the ``Neutral Plan'' became sub-
contractors to ASCOA with the aid of ASCOA including the
use of vehicles and other equipment which the subcontractors
bought or leased from Respondent. Some of ASCOA's new
subcontractors undertook that role at the suggestion and en-
couragement of ASCOA officials who were instructed to so
do by their superiors. Many other employees became em-
ployees of subcontractors. This is not surprising given the
special expertise they possessed in sprinklerfitting. Other unit
employees became salaried inspectors for ASCOA.B. Discussion and Conclusions1. The refusal to furnish informationThe Board in W-L Molding Co., 272 NLRB 1239, 1240(1984), succinctly summarized the law applicable to situa-
tions like that here presented in the following terms:[A] broad discovery-type standard is applicable to re-
quests for information relevant to a union's functions of
negotiating and policing compliance with a collective-
bargaining agreement. NLRB v. Acme Industrial Co.,385 U.S. 432, 437 (1967); General Motors v. NLRB,700 F.2d 1083, 1088 (6th Cir. 1983); NLRB v. Rock-well-Standard Corp., 410 F.2d 953, 957 (6th Cir.1969). ``[I]t is not the Board's function in this type
case to pass on the merits of the Union's claim that Re-
spondent breached the collective bargaining agreement
or ... committed an unfair labor practice.'' 
NLRB v.Rockwell-Standard Corp., 410 F.2d at 957. ``Thus, theunion need not demonstrate actual instances of contrac-
tual violations before the employer must supply infor-
mation.'' Boyers Construction Co., 267 NLRB 227, 229(1983). ``Nor must the bargaining agent show that the
information which triggered its request is accurate, non-
hearsay, or even ultimately reliable.'' Ibid. ``TheBoard's only function in such situation is in acting
upon the probability that the desired information was
relevant, and that it would be of use to the union in
carrying out its statutory duties and responsibilities.'''
NLRB v. Rockwell-Standard Corp., 410 F.2d at 957quoting NLRB v. Acme Industrial Co., 385 U.S. at 437. 416DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Iowa Beef Packers, Inc., 144 NLRB 615 (1963).6Wachter Construction, Inc., 311 NLRB 215 (1993).7Respondent's reliance on Mine Workers District 31 v. NLRB, 131LRRM 3131 (D.C. Cir. 1989), is misplaced because the facts in thatcase bear no resemblance to those presently before me.Accord: General Motors v. NLRB, 700 F.2d at 1088.[Footnote omitted.]The facts before me suggest the Union's requested and de-nied information is arguably relevant and would be of use to
Local 669 in its role as a collective-bargaining representative
of Respondent's employees. The failure to completely pro-
vide that information therefore violated Section 8(a)(5) and
(1) of the Act as the complaint alleges.With respect to Respondent's suggestion that Local 669'snumerous requests for various other information unrelated tothe requests at issue herein were intended to hinder or im-
pede Respondent in the negotiating process and therefore
caused Local 669 to lose any statutory right it had to the in-
formation here requested, citing NLRB v. Wachter Construc-tion, 23 F.3d 1378 (8th Cir. 1994), I first note with respectthat I am bound to follow Board precedent,5and here theBoard disagreed with the circuit court.6Moreover, the recordin the instant case shows no persuasive evidence other than
the bulk of the requests (to which Gullo responded with no
apparent difficulty) to support a harassment theory whereas
Wachter contained clear evidence of deliberate harassmentby a union official. There is no solid evidence that Local 669
was posing its various requests for the purpose of harassment
or that its requests, which were largely responded to, were
irrelevant to any legitimate union concern. That Respondent
may suspect harassment does not make it so.2. The ``Neutral Plan,'' its purposes andimplementationRespondent would have me believe that the developmentand implementation of the ``Neutral Plan'' was pure as driv-
en snow, free from discriminatory intent, and a fundamental
change in Respondent's business. Exceptionally able counsel
for the Respondent skillfully argued that conclusion. I cannot
agree, although I admire the advocacy. Reduced to its sim-
plest terms, what we have here is a Respondent eager to dis-
pose of union representation of its employees and the result-
ing bargaining agreement restricting it from freewheeling in
its contracting for the installation of its product. Pro Forma
III±A clearly demonstrates Respondent's dislike of the re-
strictions imposed on it by union representation of its em-
ployees, and its desire to be a union-free employer. Respond-
ent had contemplated the possibility of going nonunion for
some time prior to its adoption of the ``Neutral'' plan, and
after some misgivings, took the plunge. Thereafter, as its
messages to its supervisors and its assurances to union agents
of continuing relations demonstrate, Respondent went to con-
siderable pains to mislead the unions into believing that it
was merely extending its subcontracting. The suspicion of
Business Manager Simpson of Local 669 and others that Re-
spondent was up to something more, and the advice
ASCOA's president, Stout, gave to Duffy after Respondent
had laid off all of its Local 709 employees that it would
henceforth be a general contractor, are no substitute for Re-
spondent's prior notice of its real intent to be nonunion. Re-
spondent had carefully avoided any overt subcontracting to
nonunion employers prior to its January 28, 1994 notice of
intention to destroy all its union sprinklerfitter units as cir-cumstances permitted, i.e., contract terminations, even to theextent of misleading its district managers via its February 11,
1993 memo assertion the new program would force Re-
spondent to work directly with the Unions for the benefit of
both. Its concealment commenced with its notice to NFSA
that it intended to bargain individually with the Unions, con-
tinued with its reassurances to Simpson that there would be
contractual relationships with Local 669 in the future, and its
care in avoiding overt nonunion connections until its dra-
matic announcement of January 28, 1994. That announce-
ment itself was designed to mislead the Unions. It invited
bargaining on Respondent's decision to no longer employ the
Locals' members, but the record clearly shows Respondent
had no intention of bargaining on its decision. All Respond-
ent was willing to do was discuss the effects of its decision
on the laid-off employees and secure a written agreement
from the Unions to terminate its collective-bargaining rela-
tionships.3. Affirmative defensesRespondent raises several defenses to justify its behavior.It contends that clauses in the various collective-bargainingagreements permitting Respondent to subcontract to other
employers who have collective-bargaining agreements with
the unions constitute waivers of bargaining rights concerning
subcontracting during the term of those agreements. Al-
though the clauses do permit subcontracting to other employ-
ers signatory to incumbent unions' agreements, they certainly
do not permit subcontracting to nonunion firms, nor do they
prohibit bargaining on subcontracting upon the expiration of
the collective-bargaining agreements. They do not waive the
right to bargain over a decision to destroy bargaining units
through the use of subcontracting or the implementation of
such a decision.7The Respondent also contends the Union's waived theirrights to bargain over Respondent's decision by failing to re-
quest bargaining after learning of Respondent's ``General
Contractor Decision'' throughout the course of 1993. The
fact is that all the Unions really knew was that there was an
increase in subcontracting by Respondent in some areas. Re-
spondent deliberately concealed its decision to totally sever
connections with the Unions until January 28, 1994, and
even then, as above noted, falsely advised the Unions its de-
cision was bargainable. I do not believe the Unions were re-
quired to decipher the various conflicting signals given them
by the Respondent or its unrevealed intentions. It was Re-
spondent's obligation to promptly and completely advise the
Unions of its plans to no longer hire union member
sprinklerfitter laborers when its plans were solidified if it ex-
pected the Unions to request bargaining on the decision. By
depriving the Unions of such prompt knowledge and embark-
ing on a course of deception, the Respondent forfeited any
claim it might have otherwise had that the Unions waived
their rights to bargain on its decision.Respondent further urges that the Charging Parties waivedthe right to bargain on the ``General Contractor Plan'' by
failing to respond to Respondent's requests to bargain with
them accompanying its written notices of implementation of 417``AUTOMATIC'' SPRINKLER CORP.8See, e.g., Barnard Engineering Co., 295 NLRB 226, 249 (1989).9NLRB v. Great Dane Trailers, 388 U.S. 26 (1967).its plan. The quick response to this assertion is that a partyis not required to engage in a futile act. The record firmly
establishes that the Respondent had absolutely no intention
of bargaining about the ``Neutral Plan.'' The Unions did not
waive bargaining rights by failing to take part in Respond-
ent's charade.The argument of Respondent that, because Locals 120,542, 696, and 676 had an 8(f) agreement with Respondent,
Respondent was free under John Deklewa & Sons, 282NLRB 1375 (1987), to terminate the contracting relationship
at the contract's expiration date without notice or invitation
to bargain is accurate, but that does not insulate Respondent
from liability for conduct violative of Section 8(a)(3) of the
Act. I am persuaded, for reasons set forth below, Respond-
ent's conduct was motivated by antiunion animus and vio-
lated Section 8(a)(3) of the Act with respect to all of the af-
fected employees represented by all the Charging Unions,
whether represented pursuant to a 9(a) or 8(f) arrangement.As a separate defense, Respondent contends complaint al-legations are time barred by Section 10(b) of the Act, which
provides, in relevant part, ``[N]o complaint shall issue based
upon any unfair labor practice occurring more than six
months prior to the filing of the charge with the Board and
the service of a copy thereof upon the person against whom
such charge is made.'' It is, however, well settled that the
deliberate concealment of unlawful conduct tolls the 10(b)
period and the burden is on the respondent to show the
charging party was clearly and unequivocally put on noticeof the conduct complained of prior to the commencement of
the six months period set forth in the statute.8Here Respond-ent concealed its decision to totally dispose of union rep-
resentation of its sprinklerfitters until January 28, 1994. I do
not believe the Unions were required to affirmatively ferret
out every intention of the Respondent which it even withheld
from its own supervisors, note the failure of Respondent to
even advise its director of human resources, Gullo, of the ex-
istence of its Pro Forma documents until after it advised the
Unions of its plans on January 28, 1994. Accordingly, I con-
clude Section 10(b) provides no defense to Respondent's
conduct.Concluding FindingsI agree with General Counsel that the primary aim of Re-spondent, as shown by the content of Pro Formas III±A and
B and the concealment of its ultimate intent from not only
the Unions but its own managers, was to rid itself of union
representation in order to indulge itself in nonunion sub-
contracting. This conduct, in the words of the Supreme
Court,9was ``so inherently destructive of employee interests'that it may be deemed proscribed without need for proof of
an underlying improper motive ... [and] carries with it

``unavoidable consequences which the employer not only
foresaw but which he must have intended'' and thus bears
``its own indicia of intent.''Furthermore, General Counsel has shown that the desire torid itself of the Local Unions, thereby discouraging union ac-
tivity, was at the very least one of the motivating factors in
its decision to become a general contractor and subcontract
all its sprinkler installation work. Respondent therefore isobliged to show by a preponderance of the evidence it wouldhave done so in the absence of union representation of its
employees. Wright Line, 251 NLRB 1083 (1980); NLRB v.Transportation Management Corp., 462 U.S. 393 (1983). Re-spondent has not carried this burden. I therefore find Re-
spondent's conduct in terminating its union member employ-
ees, severing its relationships with the contracting unions,turning toward nonunion subcontracting, and concealing its
ultimate plan from the Unions violated Section 8(a)(3) and
(1) of the Act whether the reasoning in Great Dane, supra,or Wright Line, supra is applied.Respondent also violated Section 8(a)(5) of the Act by itsconduct of not giving the 9(a) unions prior notice of and op-
portunity to bargain on its decision to subcontract all its
sprinkler installation work and to thereby replace its union
employees with those of nonunion or other more malleable
employers. The Supreme Court noted in Fibreboard Corp. v.NLRB, 379 U.S. 203, 215 (1964) that: ``the replacement ofemployees in the existing bargaining unit with those of an
independent contractor to do the same work under similar
conditions of employmentÐis a statutory subject of collec-
tive bargaining.'' The Board has followed that precedent
where the employer's decision to subcontract does not turn
on a change in the scope, nature, or direction of its business
and is amenable to collective bargaining. Executive CleaningServices, 315 NLRB 227 (1994); Compu-Communications,315 NLRB 216 fn. 2 (1994); Acme Die Casting, 315 NLRB202 fn. 1 (1994). Contrary to Respondent's argument, all that
happened here was a substitution of one group of workers to
perform the work of another, and not a change in the scope
and direction of the enterprise which continues to manufac-
ture, sell, and arrange the installation of sprinkler systems
which it subsequently inspects with its own employees. The
only difference is that subcontractors' employees now do the
same work as ASCOA's sprinklerfitters had previously done,
and utilize the same vehicles, tools, and other equipment
ASCOA employees had used to do the same type work. The
above-quoted statement in Fibreboard fits this situation ex-actly, and Respondent's concealment of its decision and the
failure of Respondent to give timely notice to the Unions of
its decision and thus provide them with an opportunity to
bargain when it yet had some bargaining power did not sat-
isfy its statutory obligation. Your Host, Inc., 315 NLRB 295(1994). Accordingly, I find that the Respondent (Figgie and
ASCOA) violated Section 8(a)(5) and (1) of the Act by
adopting and implementing its decision to subcontract all its
sprinklerfitter labor without giving prior notice to the 9(a)
unions named in this decision and without providing them
with an adequate opportunity to bargain over the decision
and/or its effects on ASCOA employees. Moreover, by re-
jecting the requests of the 9(a) unions, whose majority status
is not in question, to bargain successor agreements, Respond-
ent again violated Section 8(a)(5).I have previously noted that Respondent failed and refusedto furnish Local 669 with certain information to which it was
entitled because that information as relevant and necessary to
Local 669's function as the collective-bargaining representa-
tive of certain of ASCOA's employees and for contract en-
forcement efforts. I therefore now find the failure and refusal
of Respondent to furnish Local 669 with that information
violated Section 8(a)(5) and (1) of the Act. See Acme andTruitt, supra. 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10Under New Horizons, interest on and after January 1, 1987, iscomputed at the ``short-term Federal rate'' for the underpayment oftaxes as set out in the 1986 amendment to 26 U.S.C. Sec. 6621.11If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules and
Regulations, be adopted by the Board and all objections to them
shall be deemed waived for all purposes.General Counsel also alleges Respondent unlawfully re-fused to furnish Local 669 with information, citing the fol-lowing February 15, 1994 letter from Local 699's attorney
to ASCOA's president, Owen Stout, as the unanswered re-
quest.Dear Mr. Stout:This office represents Local 699 and they have askedus to review your letter of January 28, 1994 directed
to Don Ellefson, the business manager.They have requested I correspond with you to ex-press their desire to discuss the business decision set
forth in your letter and the effect thereof on the mem-
bers of Local 699 who may be employed by Automatic
Sprinkler. They need to clearly understand the inten-
tions of Automatic Sprinkler and acquire as much infor-
mation as possible to determine the effects on the em-
ployees and the impact on the collective bargaining
agreement.They would request a meeting with you or your rep-resentative as much in advance of the April 1, 1994date as may be possible. Please feel free to contact Mr.
Ellefson directly to establish the manner and time of
meeting.Your cooperation in this regard will be much appre-ciated.I do not believe this letter conveys an express request suffi-
cient to trigger Respondent's obligation to reply. Accord-
ingly, I find no merit in the allegation.The termination of one McGuire and other employees spe-cifically named as discriminatees in the complaint was
caused by Respondent's implementation of its subcontracting
plan, which violated Section 8(a)(5), (3), and (1) of the Act.
The discharge of these employees, as well as all other
sprinklerfitters terminated by Respondent in the illegal imple-
mentation, is therefore a violation of Section 8(a)(3) of the
Act.CONCLUSIONSOF
LAW1. The Respondent (Figgie and ASCOA) is a single-inte-grated business enterprise and an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act.2. The Local Unions enumerated in the case caption areeach labor organizations within the meaning of Section 2(5)
of the Act.3. Each of the Local Unions was at all times material tothis proceeding party to a collective-bargaining agreement
covering a unit of Respondent's sprinklerfitters.4. By terminating the employees represented by all theLocal Unions who filed the charges in this proceeding and
severing its contractual relationships with said Local Unions
in order to engage in nonunion subcontracting, thereby dis-
couraging union membership, Respondent violated Section
8(a)(3) and (1) of the Act.5. By unilaterally subcontracting unit work, by refusing tobargain concerning successor agreements with Locals 669,
692, 536, 218, 314, 699, 483, and 709, and by failing to give
them prior notice and an opportunity to bargain, and by re-
fusing to bargain with them over the decision and effects of
subcontracting all the work being performed for Respondentby its employees represented by said Local Unions, and by
terminating said employees, Respondent violated Section
8(a)(5) and (1) of the Act.6. By refusing to furnish Local Union 669 with requestedinformation that is relevant and reasonably necessary to its
function as the collective-bargaining representative of a unit
of Respondent's employees, the Respondent violated Section
8(a)(5) and (1) of the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THEREMEDYIn addition to the usual cease-and-desist and notice-postingrequirements, I shall recommend Respondent be: (1) required
restore all of its subcontracted operations previously per-
formed by employees represented by the Local Unions enu-
merated in this Decision, whether they be Section 9(a) or
8(f) representatives; (2) reinstate all employees terminated as
a result of the subcontracting, and make them whole for
monetary losses caused by the subcontracting. Backpay, with
interest, shall be computed in the manner prescribed in F.W.
Woolworth Co., 90 NLRB 289 (1950), with interest com-puted as prescribed in New Horizons for the Retarded, 283NLRB 1173 (1987);10(3) bargain with the 9(a) representa-tives concerning its decision to subcontract and its effects on
unit employees and for successor agreements; and (4) furnish
the information to Local 669 which I have found was unlaw-
fully withheld. I shall also recommend a broad cease-and-de-
sist order because of the national scope and seriousness of
Respondent's unfair labor practices. Hickmott Foods, 242NLRB 1357 (1979).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended11ORDERThe Respondent, Figgie International Inc. and ``Auto-matic'' Sprinkler Corporation of America, a single-integrated
business enterprise, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Terminating union-represented employees whether theirrepresentative enjoys 9(a) or 8(f) status, and unilaterally sev-
ering bargaining relationships with unions selected by em-
ployees as their sole collective-bargaining representative, in
accord with Section 9(a) of the Act for the purpose of engag-
ing in nonunion subcontracting, and thereby discouraging
union activity.(b) Unilaterally subcontracting unit work and failing togive prior notice and an opportunity to bargain to the 9(a)
representatives over the decision to and effects of sub-
contracting sprinklerfitter labor.(c) Refusing to furnish Local 669 with requested informa-tion relevant and reasonably necessary to its function as the 419``AUTOMATIC'' SPRINKLER CORP.12The national scope of Respondent's conduct, the seriousness ofthat conduct, and the willingness of Respondent to engage in decep-tion in order to avoid its responsibilities under the Act requires a
broad cease-and-desist order. Hickmott Foods, 242 NLRB 1357(1979).13Respondent may introduce evidence, if there is any, at the com-pliance stage of this proceeding to demonstrate restoration of the
subcontracted operations involved herein is unduly burdensome. See
Compu-Net, supra at fn. 3.14If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''collective-bargaining representative of Respondent's employ-ees.(d) Refusing to bargain successor agreements with Section9(a) bargaining representatives of Respondent's employees.(e) In any other manner interfering with, restraining, or co-ercing its employees in the exercise of rights guaranteed
them in Section 7 of the Act.122. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Restore all of the subcontracted operations previouslyperformed by employees represented by Locals 669, 120,
692, 536, 542, 281, 314, 699, 696, 483, 676, and 709.13(b) Reinstate all employees represented by said unions andterminated as a result of the subcontracting and make them
whole for any loss of earnings they suffered by reason of
that unlawful termination, said backpay to be computed in
the manner described in the remedy section of this decision.(c) Bargain with Local Unions 669, 692, 536, 281, 314,699, 483, and 709, upon request, concerning the decision tosubcontract and its effects on employees, and for successor
collective-bargaining agreements.(d) Furnish the requested information to Local 669 that Ihave found was unlawfully withheld by Respondent.(e) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(f) Post at all its offices in the continental United States,copies of the attached notice marked ``Appendix.''14Copiesof the notice, on forms provided by the Regional Director for
Region 8, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
thereafter, in conspicuous places including all places where
notices to employees are customarily posted. Reasonable
steps shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other mate-
rial.(g) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.